                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER, and GUY
COLLINS,
                                                           8:18CV410
                   Plaintiffs,

      vs.                                              MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, TAGGART BOYD,
TED HILL, MIKI HOLLISTER,
KRISTINA MILBURN, NATE
SHWAB, DR. MARK LUKIN, DR.
MEGAN FORD, BETTY GERGEN,
JACQUE GOODING, AMY REZNEY,
and ROBIN CHURCH,

                   Defendants.

        This matter is before the court for case management. In the court’s
Memorandum and Order dated August 30, 2018, the court provided non-lead
Plaintiff, Guy Collins (“Collins”), with an opportunity to “opt out” of this group
litigation by so advising the court in writing. Collins was warned that failure to
respond to the court’s order would obligate him to pay the full filing fee and would
result in his dismissal from this action for want of prosecution. (See Filing No. 8.)

        Collins did not respond to the court’s order, despite having ample time to do
so. As he was advised, he will be required to pay the $350.00 filing fee for having
initiated this action, and he will be dismissed from this case.

      IT IS ORDERED that:

      1.     RaySean Barber is the only remaining plaintiff in this matter.
      2.     Collins is dismissed from this action without prejudice for want of
prosecution and for failure to comply with an order from this court. Collins
incurred the obligation to pay the $350.00 filing fee for this action when he
declined the opportunity to voluntarily withdraw from the case.

      Dated this 12th day of October, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        2
